F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                   UNITED STATES COURT OF APPEALS            MAY 1 2003

                          FOR THE TENTH CIRCUIT         PATRICK FISHER
                                                                   Clerk

MAHINDER S. UBEROI,

           Plaintiff-Appellant,

v.                                               No. 02-1364
                                             (D.C. No. 01-K-2151)
CITY OF BOULDER; K. YOKOMIZO-                      (D. Colo.)
BURTON; DON SPICELY;
GRETCHEN KING,

           Defendants-Appellees.

_______________________________

MAHINDER S. UBEROI,

           Plaintiff-Appellant,

v.                                               No. 02-1365
                                             (D.C. No. 02-K-301)
HENRY F. ANTON; MAUREEN                           (D. Colo.)
JOHNSON EDIGER; SUSAN C. KIRK;
TOM LUCERO; JIM MARTIN;
NORWOOD L. ROBB; JERRY G.
RUTLEDGE; ROBERT SIEVERS;
PETER STEINHAUER; JOHN
BUECHNER; RICHARD BYYNY;
PHILLIP DISTEFANO; ROSS
COROTIS; MICHAEL LIGHTNER;
WILLIAM M. MARINE; THOMAS J.
NAPIERKOWSKI; ROBERT L.
LORCH; ROBLEY D. RHINE,

           Defendants-Appellees.
                              ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of these

appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are therefore

ordered submitted without oral argument.

       These cases were consolidated on appeal because both were dismissed as a result

of the enforcement of a permanent injunction prohibiting plaintiff/appellant Mahinder S.

Uberoi from proceeding pro se as the proponent of any civil claim in the District of

Colorado. See Bd. of Regents v. Uberoi, Nos. 89-1117, 89-1304,

89-1337 (10th Cir. May 25, 1990) (affirming issuance of permanent injunction) & (10th

Cir. July 6, 1990) (modifying previous order and denying petition for rehearing). Mr.

Uberoi urges reversal and vacation of the injunction. Because Mr. Uberoi has not

demonstrated that the district court abused its discretion in refusing to vacate or modify

the injunction, we affirm.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                   I. Appeal No. 02-1365

       Appeal No. 02-1365 concerns Mr. Uberoi’s continuing attempts to sue the

University of Colorado and its officials and employees for what he perceives as unlawful

discriminatory employment policies and practices occurring since 1963. In 1982 Mr.

Uberoi first sued the University and sixty-four of its officials or employees individually

for alleged violation of his civil rights in federal district court. This case was dismissed

due to Mr. Uberoi*s failure to comply with the court*s orders regarding discovery, and

attorney’s fees were awarded to the University. We affirmed on appeal and on rehearing.

In addition, between 1982 and 1985, he filed three actions in Colorado state courts

against the University, its employees, and its attorneys, alleging civil rights violations,

unlawful denial of records, and illegal detention and assault. In some of these cases, the

court found the litigation to be frivolous and groundless and assessed attorney fees in

favor of the University. In 1985 Mr. Uberoi also sued in federal court the state-

court judge who had ruled against him on certain issues in one of these actions.

       As a result of these and two other unrelated state-court suits in which the

state court found that Mr. Uberoi had acted frivolously and vexatiously, the

University’s Board of Regents obtained an injunction in the Boulder County

District Court in 1988 enjoining Mr. Uberoi from appearing pro se in actions he

brought in that court. In 1989, the University sought and obtained a similar

injunction in federal district court prohibiting Mr. Uberoi from proceeding pro se

as the proponent of any civil claim. We thoroughly reviewed the basis of the
district court’s ruling and agreed with its conclusion that a permanent injunction

was necessary because “other procedural mechanisms to discourage meritless

claims [had] proven unsuccessful” with him. Bd. of Regents v. Uberoi,

No. 88-F-1323, slip. op. at 13 (Dist. Colo. Sept. 25, 1989) (order imposing

permanent injunction).

      Nevertheless, on February 14, 2002, Mr. Uberoi, proceeding pro se, filed

the most recent suit against the University, once again asserting civil rights,

employment discrimination, and Federal False Claims Act claims arising from

acts allegedly occurring in the 1970’s and 1980’s. He also accused the Board of

retaliating against him in February 2000 by unlawfully revoking his tenured

teaching position for having filed the suits in the 1980’s. See R. Doc. I at 3-19.

When the Board moved for enforcement of the 1989 injunction and dismissal of

the suit, Mr. Uberoi urged modification or vacation of the injunction. On August

8, 2002, the district court concluded that the injunction remained valid, gave Mr.

Uberoi thirty days to retain counsel or risk dismissal of the case without further

notice, and stayed all action in the case until further notice. Mr. Uberoi appealed

from that ruling on August 12, 2002. On September 12, 2002, the district court

granted Mr. Uberoi * s request for a stay pending this court’s ruling on appeal.


                              II. Appeal No. 02-1364

      In this case, on November 1, 2001, Mr. Uberoi filed a pro se complaint

against the City of Boulder, two police officers, and the individual who made a
public nuisance complaint against Mr. Uberoi that ultimately resulted in the

seizure and sale of an inoperable vehicle. He alleged constitutional and civil

rights violations and sought declaratory and injunctive relief. Having become

aware of the permanent injunction in the civil case against the University, the

district court ordered Mr. Uberoi to show cause why his civil complaint against

these defendants should not also be dismissed. Mr. Uberoi made the same

arguments in both orders to show cause. The court enforced the injunction and

warned Mr. Uberoi that the case would be dismissed without notice if he did not

obtain counsel, and the case took the same procedural course as the case against

the University, with the court granting a stay pending appeal on September 12,

2002.


                               III. Appellate review

        Although neither party addresses the issue, because no final judgment has

been entered in either case, we must first determine whether we have jurisdiction

over the appeals. See McFarland v. Childers, 212 F.3d 1178, 1183 (10th Cir.

2000). We conclude that the district court’s orders in both appeals are appealable

collateral orders. See id. The orders conclusively determine the disputed

question of whether the injunction is enforceable; they resolve an important issue

completely separate from the merits of the action; and the orders are effectively

unreviewable on appeal from a final judgment because Mr. Uberoi’s right to

proceed pro se will be irretrievably lost in the absence of an immediate appeal.
See id. (listing attributes of appealable collateral order). “We review the district

court’s decision [whether] to modify an injunction under an abuse of discretion

standard.” John Zink Co. v. Zink, 241 F.3d 1256, 1260 (10th Cir. 2001).


                                   IV. Discussion

      Mr. Uberoi argues that the injunction should have been vacated or modified

because of changed circumstances. See id. (noting that “[d]istrict courts retain

power to modify injunctions in light of changed circumstances”) (further

quotation omitted). The first alleged change of circumstances is that, after the

injunction prohibiting his pro se prosecution of civil cases was entered, in an

unpublished order, a different panel of the Tenth Circuit reversed a similar

injunction against a pro se plaintiff in an unrelated suit. The panel did so based

on its conclusion that the filing restriction in that case should have been less

broadly tailored.

      Whether an injunction is properly tailored depends on the facts of that

particular situation, see Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir. 1986),

and, although unusual, we have never held that an order prohibiting a particular

plaintiff from proceeding pro se in a civil case is too broad as a matter of law.

Further, in the unpublished order cited by Mr. Uberoi, we noted that the particular

plaintiff’s history and reputation of suing his and others’ lawyers, coupled with

his financial situation, could foreclose his access to the courts altogether if the

court applied a blanket prohibition to proceeding pro se. Mr. Uberoi has failed to
show similar facts in his case. Further, neither we nor the district court are bound

by an unpublished ruling regarding a fact-specific determination in an unrelated

case. See 10th Cir. R. 36.3(A).

      The district court imposed the injunction in 1989 in part because it noted

that the suit brought against Judge Richtel had been dismissed. Claims for

monetary damages were dismissed on grounds of judicial immunity and for failure

to state a claim; claims for injunctive relief were dismissed as moot because it

was unlikely that Mr. Uberoi would appear before that judge again. Uberoi v.

Richtel, Nos. 87-2635, 89-1185, slip op. at 2 (10th Cir. Feb. 7, 1990) (affirming

dismissal of action). Mr. Uberoi argues that circumstances have changed because,

as it turned out, he ended up appearing before that judge years later. This fact,

however, does not obviate the conclusion that his other claims were lacking in

legal and factual foundation.

      Nor does the allegation that the Colorado legislature amended the Open

Records Act as a result of Mr. Uberoi’s lobbying efforts affect the propriety of

the district court’s decision not to modify the injunction. Finally, the fact that all

defendants in a state case against the City of Boulder allegedly offered money

judgments to Mr. Uberoi, which he allegedly accepted, does not mean that the

case had a proper or valid legal foundation or that Mr. Uberoi “prevailed” in his

legal arguments as a matter of law. The district court considered these arguments

and concluded that the injunction should still stand. In doing so, it did not abuse
its discretion, especially in light of the fact that the new suit against the Board of

Regents attempted to relitigate old claims.

      Mr. Uberoi also argues that circumstances have changed because one of the

bases of imposing the injunction was that he had not paid sanctions against him,

and those sanctions have now been paid. That fact alone, however, does not

entitle Mr. Uberoi to a lifting of the injunction. Reviewing the record, we

conclude that the district court did not err in holding that the permanent

injunction should remain valid.

      Mr. Uberoi’s attempts to relitigate the propriety of the injunction by

arguing that it was unjustified in the first place are foreclosed by the doctrine of

collateral estoppel. See Harrison v. Eddy Potash, Inc., 248 F.3d 1014, 1022 (10th

Cir.) (setting forth elements of collateral estoppel), cert. denied, 534 U.S. 1019

(2001). Mr. Uberoi makes many arguments that we addressed over ten years ago

when we affirmed issuance of the permanent injunction, and we will not revisit

them here. We also note that Mr. Uberoi recently filed a frivolous suit against the

EEOC in the United States District Court for the District of Columbia. See

Uberoi v. EEOC, No. 01-5389, slip op. at **1 (D.C. Cir. June 10, 2002)

(affirming dismissal of complaint for failure to state a claim and noting that

Mr. Uberoi had also filed an unsuccessful petition for writ of mandamus), cert.

denied,123 S. Ct. 1649 (U.S. Mar. 31, 2003). We conclude that Mr. Uberoi’s

access to the courts has not been unlawfully or unreasonably obstructed by reason
of the permanent injunction.

      The United States District Court for the District of Colorado is

AFFIRMED. The mandate shall issue forthwith.


                                                   Entered for the Court


                                                   Robert H. Henry
                                                   Circuit Judge